Judicial Dist. Court, 120 Nev. 222, 224, 228, 88 P.3d 840, 841, 844 (2004);
                Smith v. Eighth Judicial Dist. Court, 113 Nev. 1343, 1344, 950 P.2d 280,
                281 (1997). Accordingly, we
                            ORDER the petition DENIED.




                                                           Parraguirre


                                                             otitA„..\
                                                           Douglas


                                                                                        , J.




                cc:   Hon. Gloria Sturman, District Judge
                      Lipson Neilson Cole Seltzer & Garin, P.C.
                      Howard & Howard Attorneys PLLC
                      Christina Soscia
                      Mincin Law, PLLC
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A